United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2921
                        ___________________________

         Jorge Alexis Ramos-Melendez; Lilian Yumary Madrid Zavala;
                        Alexa Valentina Ramos Madrid

                            lllllllllllllllllllllPetitioners

                                          v.

            Merrick B. Garland, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                             Submitted: June 30, 2021
                               Filed: July 8, 2021
                                  [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Honduran natives and citizens Jorge Ramos-Melendez, individually, and Lilian
Yumary Madrid Zavala, individually and on behalf of their minor daughter Alexa
Valentina Ramos Madrid, petition for review of an order of the Board of Immigration
Appeals (BIA). An immigration judge denied their applications for asylum,
withholding of removal, and protection under the Convention Against Torture (CAT),
and the BIA dismissed their appeal from that decision.

      The BIA concluded Petitioners waived review of their claims for withholding
of removal and protection under the CAT. Petitioners do not challenge that
determination; we therefore may not review those claims. See 8 U.S.C. § 1252(d)(1);
Chak Yiu Lui v. Holder, 600 F.3d 980, 984 (8th Cir. 2010); Chay-Velasquez v.
Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004).

       As for their asylum claims,1 we conclude the agency did not err in denying
relief. See § 1158(b)(1) (asylum eligibility requirements); De Castro-Gutierrez v.
Holder, 713 F.3d 375, 379 (8th Cir. 2013) (standard of review). They proposed the
following two particular social groups to the immigration judge: “Witnesses of
crimes or victims/close family members of victims of crimes by the gang members,”
and “Educated middle-class professionals of Honduras, which the Mara 18 gang
perceives to have the means of paying extortion money.” They attempt to narrow
their first particular social group to “witnesses of serious crimes,” but we lack
jurisdiction to review this narrowed group. See Baltti v. Sessions, 878 F.3d 240,
244-45 (8th Cir. 2017) (per curiam). The agency properly concluded their first
particular social group, as originally defined, was not cognizable because it lacked
particularity and social distinction. See Miranda v. Sessions, 892 F.3d 940, 941-42,
943 (8th Cir. 2018); Ngugi v. Lynch, 826 F.3d 1132, 1137-38 (8th Cir. 2016);
Constanza v. Holder, 647 F.3d 749, 752-54 (8th Cir. 2011) (per curiam). We also
discern no error in the agency’s conclusion that their second particular social group
was not cognizable. See Matul-Hernandez v. Holder, 685 F.3d 707, 712-13 (8th Cir.
2012); cf. Davila-Mejia v. Mukasey, 531 F.3d 624, 629 (8th Cir. 2008). Because


      1
       Alexa was a derivative applicant on her mother’s asylum application. See 8
U.S.C. § 1158(b)(3)(A) (child may be granted asylum if accompanying principal
noncitizen was granted asylum).

                                         -2-
these conclusions are dispositive of Petitioners’ asylum claims, we do not reach the
issue of whether internal relocation was reasonable. See Gonzalez Cano v. Lynch,
809 F.3d 1056, 1059 (8th Cir. 2016).

      Accordingly, we deny the petition for review.
                     ______________________________




                                        -3-